DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 5, line 5 recites “see Figures 6 and 7”; however there is no Figure 7 present. 
Appropriate correction is required.
Claim Objections
Claims 2, 3, 5, and 7 are objected for the following informalities: 
Claim 2 recites “of the tuft” in line 8. For consistency purposes, this should be adjusted to “of the at least one tuft of bristles”. 
Claim 3 recites “said tuft” in line 11. For consistency purposes, this should be adjusted to “said at least one tuft of bristles”.
Claim 5 recites “said at least one tuft” in line 16. For consistency purposes, this should be adjusted to “said at least one tuft of bristles”. 
Claim 7 recites “A method for using a brush according to claim 1” in line 1. As the brush they are reciting, is the brush of claim 1, it should be adjusted to “A method for using the brush according to claim 1”. Furthermore, claim 7 recites “to a nail of the right hand” in line 6. The “nail” has been previously claimed in line 4 of claim 7 and as such, should be adjusted to “to the nail of the right hand”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “a pair of tufts of bristles” in lines 2. It is unclear as to whether a new pair of tuft of bristles is being present in conjunction with the at least one tuft of bristles. For examination purposes, this will be interpreted as “wherein the at least one tuft of bristles comprises a pair of tufts of bristles”.  
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “said two tufts of bristles” in lines 2. It is unclear as to whether a new pair of tuft of bristles is being present in conjunction with the at least one tuft of bristles. Furthermore, it presents a lack of antecedent basis as “two tufts of bristles” were not claimed in the dependent claim. For examination purposes, this will be interpreted as “wherein the at least one tuft of bristles comprises two tufts of bristles wherein the facing inner sides are arranged parallel to the axis of said handle”.  
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis. Claim 7 recites the limitation "the right hand" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 7 recites the limitation "the left hand" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gueret (US Patent No 5,588,447).
	Regarding claim 1, Gueret discloses a brush (Fig 1, reference label 1) for applying a cosmetic product (Abstract, line 1-2), said brush (Fig 1, reference label 1) comprising a brush handle (Fig 1, reference label 5) be coupled at a first end to a head (Fig 1, reference label 6) and is provided, at a second end, opposite said first end, with at least one tuft of bristles (Fig 1, reference label 3) for applying a cosmetic product, wherein said at least one tuft of bristles is shaped asymmetrically with respect to an axis of said handle (See Annotated Figure A of Fig 14 below where it is disclosed that the shape of the bristle ends can be symmetrical as disclosed in Fig 12 and 13 or asymmetrical as disclosed in Fig 14. This is disclosed in Page 5, Col 6, lines 16-21). It should be noted that the phrasing “for applying a cosmetic product” in line 1, and “for applying a cosmetic product” in lines 4-5 are not positively required. 

    PNG
    media_image1.png
    704
    511
    media_image1.png
    Greyscale

Annotated Figure A 
	Regarding claim 2, Gueret teaches the claimed invention of claim 1, and further discloses said at least one tuft of bristles is provided so that the opposite sides of the tuft are angled with respect to the axis of said handle (Annotated Figure B of Fig 14 presents the opposite sides of the tuft being angle to the handle axis).

    PNG
    media_image2.png
    734
    540
    media_image2.png
    Greyscale

Annotated Figure B 
4, Gueret teaches the claimed invention of claim 1, and further discloses a pair of tufts of bristles (Refer to Fig 2-4 where the staple (10) divides the bristles to make two tufts. This can be applied to the tuft of bristles displayed in Fig 14 as it is built in the same manner where the only difference is the end shape) at the second end of said handle that is opposite to the first end (Fig 1 shows the tufts of bristles (3) arranged at the end of a handle (5) with said head (6)).
Regarding claim 6, Gueret teaches the claimed invention of claim 1, and further discloses the facing inner sides of said two tufts of bristles are arranged parallel to the axis of said handle (See Annotated Figure C of Fig 14 where it can be further visualize the parallel divide in Fig 2. Again it should be noted that the differences between Fig 2 and 14 is the shaping of the tuft end. The staple element (10) makes the two tufts in which they are parallel in the inner sides of the tufts of bristles).


    PNG
    media_image3.png
    708
    511
    media_image3.png
    Greyscale

Annotated Figure C



Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US Publication No. US 20070110501 A1).
	Regarding claim 1, Gueret discloses a brush (Fig 1, reference label 6) for applying a cosmetic product (Page 1, Par [0002]), said brush (Entirety of Fig 1) comprising a brush handle (Fig 6, reference 
	Regarding claim 3, Gueret teaches the claimed invention of claim 1, and further teaches the axis of symmetry of said tuft (Fig 12, reference label Y) is angled (Denoted as reference label α in Fig 12) with respect to the axis of said handle (Fig 12, reference label X). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable by Gueret (US Publication No. US 20070110501 A1).
5, Gueret teaches the claimed invention; however, Gueret is silent to the angles formed by the two mutually opposite sides of said at least one tuft with respect to said axis of the handle differ by a value greater than 3° up to 45°. 
Gueret teaches the axis of the tuft to be an angle α or 10° from the axis of the handle (Fig. 12; Page 4, Par. [0083]). It is obvious that the difference between the two opposite ends of the tuft is found to be greater than 3° up to 45° as Fig. 12 denotes α to include the span of approximately the tuft of bristles. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the difference in angles between the opposing sides of the tuft of bristles to be greater than 3° up to 45° to alter the width and product applied on the nail and as such, allow for the desired amount of nail varnish to be applied to the nail. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being anticipated by My Quick American Manicure, An Alternative To A French One! Using Nubar, OPI & Revlon Nail Polish (https://www.youtube.com/watch?v=78GmGekYOlo) in view of Gueret (US Patent No 5,588,447). 
Regarding claim 7, My Quick American Manicure, An Alternative To A French One! Using Nubar, OPI & Revlon Nail Polish discloses a method for using a brush, the method including the following steps: 
Gripping the brush with the right hand in order to apply a cosmetic product to a nail of a finger of the left hand (1:25 – 3:14 and 8:49 – 9:40); and 
Rotating the brush through 180° (3:14 – 3:26 and 9:40 – 9:50) and gripping it with the left hand in order to apply the cosmetic product to a nail of the right hand (3:15 – 4:43 and 9:50 – 10:26).
However, My Quick American Manicure, An Alternative To A French One! Using Nubar, OPI & Revlon Nail Polish is silent to the brush of claim 1. 

It would have been obvious to one having ordinary skill in the art before the effect filing date to modify method of using a brush by My Quick American Manicure, An Alternative To A French One! Using Nubar, OPI & Revlon Nail Polish to use the brush claimed in claim 1 as taught by Gueret in order to use an asymmetric brush to ergonomically apply nail polish to the nails. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt (DE 102012016684 A1) teaches a brush used for cosmetic application- including nail polish- where the brush consists of a head, a handle, and at least one tuft of bristles angled from the axis of the handle. 
Gueret (US 20070110501 A1) teaches a brush applicator- including nail polish- where the where the brush consists of a head, a handle, and at least one tuft of bristles angled from the axis of the handle. The axis of symmetry of the at least one tuft of bristles being angled from the handle axis is taught as well. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719.  The examiner can normally be reached on Monday - Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772